DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed 7/22/2021 have been considered but are moot because of the new ground of rejection necessitated by the amendment.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haskell et al. (US 6,674,796) in view of Jeong et al. (US 2013/0034146).
Regarding claim 1, Haskell teaches an image capturing device, comprising; an imaging device configured to capture an image to obtain captured image data (e.g., video source as shown in figs. 1-2), the captured image data to be distributed in a plurality of streams (e.g., figs. 1-2, abstract), a hardware encoder (e.g., encoders as shown in figs. 1-2), for each stream of the plurality of streams, a corresponding encoding method of the captured image data according to a corresponding encoding 
Haskell teaches video signals/stream encoding using multiple encoders to concurrently process the video signals, as discussed in the above, also figs. 1-2. Haskell is silent in regards to, software encoder, and wherein the encoding method for each stream of the plurality of streams indicates which one of the hardware encoder and the software encoder is to be used to perform the encode processing for the stream, as specifies in the claim.
Jeong in the same field of endeavor (e.g., figs. 1 and 7, paragraphs 0003,0036,0043-0045,0057) teaches the use of hardware encoder and also software encoder for processing/encoding the video bit-streams, and further which encoder to be used to perform the process.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Jeong, into the video processing system of Haskell, by using a software encoder as an alternative encoder to process the video signals.
Regarding claim 2, the combination of Haskell and Jeong teach the image capturing device of claim 1, the circuitry is further configured to determine to use the hardware encoder to perform the encode processing for at least one of the plurality of streams when the encoding parameter requires a high processing load (e.g., paragraphs 0073,0083 of Jeong).
Regarding claims 3-4, the combination of Haskell and Jeong teach the image capturing device of claim 2, wherein the encoding parameter indicates a resolution of the streaming image data, and the 
Regarding claim 5, the combination of Haskell and Jeong teach the image capturing device of claim 2, wherein the circuitry is further configured to generate the plurality of items of streaming image data concurrently using both the hardware encoder and the software encoder (as discussed in claim 1, Haskell uses multiple encoders to concurrently process the video signals).
Regarding claim 6, the combination of Haskell and Jeong teach the image capturing device of claim 1, wherein the circuitry is farther configured to store in a memory, the encoding parameter for each stream of the plurality of streams, and determine the encoding method according to the stored encoding parameter (e.g., figs. 1-2 of Haskell, also paragraph 0043-0044 of Jeong).
Regarding claim 7, the combination of Haskell and Jeong teach the image capturing device of claim 6, wherein, based on a determination that an a particular encoding parameter for a particular stream of the plurality of streams changes during distribution of the streaming image data, the circuitry is further configured to change the encoding method for the particular stream (e.g., paragraphs 0067,0139 of Jeong).
Regarding claims 9-10, the combination of Haskell and Jeong teach a distribution system, comprising; the image capturing device of claim 1 (please refer to claim 1 above), and one or more communication terminals, each communication terminal comprising terminal circuitry configured to obtain one of the plurality of items of streaming image data that is suitable to the communication terminal, and display an image based on the received streaming image data on a display, and network band of communication  (e.g., figs. 10-14, paragraphs 0038,0066,0097,0119,0153 of Jeong).
Regarding claim 11, Jeong teaches the distribution system of claim 9, including a distribution control apparatus comprising processing circuitry (e.g., fig. 8 of Jeong) configured to, send a request for 
Jeong teaches the image processing layer sends requests through the media exchange module for images from the CIPU (e.g., paragraphs 0097,0172); but is silent in regards to, in response to a request from a communication terminal, distribute the plurality of items of streaming image data to the communication terminal, as specifies in the claim.
Examiner takes official notice to indicate that, the above feature, request from a communication terminal, distribute the plurality of items of streaming image data to the communication terminal, is well known and used in the conventional prior art of video communication and delivery, as evidenced by Gutman et al. (e.g., paragraphs 0028-0030,0039,0053,0064 of US 2009/0052540).
In view of the above, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to implement such known teaching, for the purpose of proper communication and delivery.
Regarding claims 12-14, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim.
Allowable Subject Matter
6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as set forth in the last office action, mailed 4/23/2021.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interv:ewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.